Pfeifer, J.,
dissenting. Hot pursuit. The high speed chase. As comfortable to our perception of good law enforcement as fireworks and parades are on the Fourth of July. From images of posses on horseback chasing cattle rustlers to G-men in open-air motorcars pursuing gangsters, the chase seems like such an integral part of catching criminals that the benefits of its widely accepted practice are seldom questioned.
This should not be so. Unlike the days when criminals fled on horseback through sparse country, today’s high-speed chases are carried out on crowded public highways in vehicles that top speeds of one hundred miles per hour. The danger posed to innocent bystanders and the police involved in hot pursuit often far outweighs any benefit derived from the chase.
In this case, the State Highway Patrol troopers risked not only their own lives in pursuit of two teenage joy riders, but the lives of the teenagers and hundreds of motorists as well. And for what? This was not a kidnapping or a hostage held at knifepoint. The two offenders were not armed robbers, terrorists or escaped convicts. They were kids in a stolen car, and their crime did not warrant putting anyone’s life in danger.
The state has set speed limits for the public’s safety. To recklessly exceed those speed limits inherently imperils anyone in the path of the chase.
Movies and television have glamorized the chase. In fact, there is nothing glamorous about it. The high-speed chase is the deadliest use-of-force action employed in law enforcement. More people are killed each year by high-speed chases than by bullets from police weapons. Columbus Dispatch, August 10, 1993, at 1A.
Understandably, a high-speed chase can take on a life of its own. An officer tries to pull over a vehicle, the vehicle speeds up a little. The officer accelerates to keep up with the offender, and before long, both are flying down the road at one hundred fifteen miles per hour.
Despite its long-standing acceptance and the natural difficulty involved in breaking bad habits, this court should put the brakes on hot pursuit. At the very least, we should not be bending over backward to embrace the practice. R.C. Chapter 2743 and R.C. 4511.24 provide an incentive to State Highway Patrol troopers to refrain from negligent conduct during their high-speed chases. The majority decision effectively erases this incentive.
To relieve the state and State Highway Patrol troopers from responsibility gives a tacit stamp of approval for hot pursuit. There may be some circumstances that warrant a high speed chase, but only as a last resort, not as a matter of course. Rather than justifying the practice of high-speed chases and exonerat*474ing negligent conduct, our message should be clear: public safety is of greater import than the thrill of the chase.
In addition to public policy considerations, the Revised Code also dictates that we should refrain from judicially immunizing the negligent conduct of State Highway Patrol troopers during a high-speed chase.
Absent from the majority’s analysis is any direct statutory authority supporting its conclusion that State Highway Patrol troopers are not liable for damages caused by their negligent operation of motor vehicles during pursuits. Instead, the majority examines the standard contained in R.C. Chapter 2744, which excuses municipal, township and county law enforcement officials from liability resulting from the operation of their motor vehicles in an emergency unless the officials’ conduct is willful or wanton. The majority then examines the portion of the Revised Code dedicated to the liability of state officials such as Highway Patrol troopers, R.C. Chapter 2743, which contains no exception to liability as R.C. Chapter 2744 does. The majority creates an exception to the state’s waiver of sovereign immunity and holds State Highway Patrol troopers to be liable for the improper operation of their motor vehicles only when they do so in a willful or wanton manner.
The majority cites R.C. 4511.24 — a statute that relieves emergency vehicles from the obligation to follow speed limits — when it states that the “State Highway Patrol is permitted to take greater risks which would amount to negligence if carried out by private citizens with no emergency duty to perform.” This conclusion completely ignores the disclaimer in R.C. 4511.24 that provides:
“This section does not relieve the driver of an emergency vehicle or public safety vehicle from the duty to drive with due regard for the safety of all persons using the street or highway.”
R.C. 4511.24 is intended to discharge emergency and safety vehicles from claims rooted in per se negligence. The statute does not immunize State Highway Patrol troopers when they negligently cause injury to the innocent.
The majority contends that the statutory negligence standard applicable to State Highway Patrol troopers is logically inconsistent with the statutory willful- and-wanton standard applicable to municipal, township and county officers. I disagree. The individual being chased by a municipal, township or county officer is more likely to be a dangerous criminal that may merit vigorous pursuit. Thus, the General Assembly has provided local law enforcement officials with more deference.
In this case, there is sufficient evidence that the State Highway Patrol troopers acted negligently. The State Highway Patrol’s own assessment of Trooper Blyberg’s conduct concluded that, during the high speed chase that traveled as *475fast as one hundred fifteen miles per hour, Blyberg “failed to maintain a safe distance” behind Trooper McKinney’s lead car. The internal report went on to conclude that “[h]is actions were not within Patrol Policy, Procedures, Rules and Regulations, including but not limited to 00-9-200.06-01, Motor Vehicle Pursuits.”
Statutes and statistics dictate that State Highway Patrol is liable when its troopers’ negligently conducted high-speed chases result in injury. Accordingly, I respectfully dissent.